[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The parties were married on March 26, 1995 at Old Saybrook, Connecticut. The wife's maiden name was Maryann Bailey. The parties have no minor child or children issue of this marriage.
The court has jurisdiction. The plaintiff has resided continuously in CT Page 7753 the State of Connecticut for at least one year next preceding the date of the filing of the complaint. The marriage of the parties has broken down irretrievably and is hereby dissolved.
The court, after reviewing all of the facts found, the testimonial and documentary evidence presented and admitted, the reasonable inferences therefrom drawn and the statutory factors enumerated in Connecticut General Statutes Section 46b-81 and 46b-82 entered the following orders:
1. No alimony is awarded to either party.
2. The husband shall quit claim all of his right, title and interest in and to the marital home located at 25 Kenilworth Drive, Killingworth, Connecticut, to the wife subject to the first mortgage, which the wife shall pay and hold the husband harmless from its payment.
3. The wife shall pay all expenses related to the marital home.
4. The wife shall refinance or sell and payoff the existing mortgage on the marital home within three years of the date of the judgment.
5. The parties shall retain ownership of the motor vehicles listed on their financial affidavits.
6. The husband shall be responsible for all the liabilities shown on his financial affidavit.
7. The wife shall be responsible for the Sallie Mae and Bryant College liabilities listed on her financial affidavit.
8. The husband shall be responsible for any debt or obligation in connection with the 1997 Dodge Neon that was repossessed.
  BRIAN T. FISCHER JUDGE OF THE SUPERIOR COURT